
	
		II
		Calendar No. 336
		112th CONGRESS
		2d Session
		S. 2191
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2012
			Mr. DeMint (for himself
			 and Mr. Graham) introduced the following
			 bill; which was read the first time
		
		
			March 15, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Americans with Disabilities Act of 1990 to
		  prohibit the Attorney General from administering or enforcing certain
		  accessibility regulations relating to pools at public accommodations or
		  provided by public entities.
	
	
		1.Regulations regarding pools
			 provided by public entitiesSection 204 of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12134) is amended by adding at the end the
			 following:
			
				(d)Regulations
				regarding pools provided by public entities
					(1)Definitions
						(A)Covered
				guidanceThe term covered guidance means the
				guidance issued by the Attorney General entitled ADA 2010 Revised
				Requirements: Accessible Pools - Means of Entry and Exit (January
				2012).
						(B)Covered
				regulationThe term
				covered regulation means the portions of part 35 of title 28, Code
				of Federal Regulations, that were added under the final rule issued by the
				Attorney General entitled Nondiscrimination on the Basis of Disability
				in State and Local Government Services (75 Fed. Reg. 56164 (September
				15, 2010)).
						(C)PoolThe
				term pool means a swimming pool, wading pool, sauna, steam room,
				spa, wave pool, lazy river, sand bottom pool, or other water amusement, within
				the meaning of part 36 of title 28, Code of Federal Regulations.
						(2)ProhibitionNeither
				the Attorney General nor any other individual or entity shall have authority,
				under this subtitle or any other provision of Federal law, to administer or
				enforce a covered regulation (including covered guidance and other related
				guidance), with respect to a pool provided by a public entity and covered by
				this
				subtitle.
					.
		2.Regulations
			 regarding pools at public accommodationsSection 306 of the Americans with
			 Disabilities Act of 1998 (42 U.S.C. 12186) is amended by adding at the end the
			 following:
			
				(e)Regulations
				regarding pools at public accommodations
					(1)Definitions
						(A)Covered
				guidanceThe term covered guidance means the
				guidance issued by the Attorney General entitled ADA 2010 Revised
				Requirements: Accessible Pools - Means of Entry and Exit (January
				2012).
						(B)Covered
				regulationThe term
				covered regulation means the portions of part 36 of title 28, Code
				of Federal Regulations, that were added under the final rule issued by the
				Attorney General entitled Nondiscrimination on the Basis of Disability
				by Public Accommodations and in Commercial Facilities (75 Fed. Reg.
				56236 (September 15, 2010)).
						(C)PoolThe
				term pool means a swimming pool, wading pool, sauna, steam room,
				spa, wave pool, lazy river, sand bottom pool, or other water amusement, within
				the meaning of part 36 of title 28, Code of Federal Regulations.
						(2)ProhibitionNeither
				the Attorney General nor any other individual or entity shall have authority,
				under this title or any other provision of Federal law, to administer or
				enforce a covered regulation (including covered guidance and other related
				guidance), with respect to a pool at a public
				accommodation.
					.
		
	
		March 15, 2012
		Read the second time and placed on the
		  calendar
	
